Citation Nr: 1209434	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-43 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 8, 2009.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from March 2005 to July 2005, and from July 2006 to April 2008.  He also has prior and subsequent service with the U.S. Army Reserve, presumably with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted an increase in the disability rating from 10 percent to 30 percent for the Veteran's service-connected anxiety disorder and posttraumatic stress disorder (PTSD) with associated depression.  

In July 2009, the Veteran filed a Notice of Disagreement seeking a higher rating for his acquired psychiatric disorders.  In July 2011, the Board denied a disability rating in excess of 30 percent for anxiety disorder and PTSD with depression for the period from April 24, 2008 to April 12, 2009; denied a rating in excess of 50 percent for the period from April 13, 2009, to June 7, 2009; and granted a 70 percent disability rating for the period from June 8, 2009.  

The Board also noted in that decision that Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim of entitlement for a total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record.  In light of the decision to increase the Veteran's psychiatric disorder to 70 percent from June 8, 2009, the Board found that a TDIU claim remained part and parcel of the Veteran's higher rating claim.  The issue of a TDIU from June 8, 2009 was then remanded for further development.  


(CONTINUED ON THE FOLLOWING PAGE)


FINDINGS OF FACT

1.  The Veteran is service-connected for anxiety disorder and posttraumatic stress disorder (PTSD) with associated depression with a 70 percent disability rating; for a left ankle fracture with post-traumatic arthritis and a history of open reduction internal fixation with a 10 percent disability rating; and for tinnitus with a 10 percent disability rating.  His combined evaluation totals 80 percent from June 8, 2009.  

2.  While the Veteran meets the criteria for a schedular TDIU, the evidence of record does not show that his service-connected disabilities prevent him from securing and following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in December 2009 and August 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in December 2009 and August 2011.  

The Board notes that its July 2011 remand directed that the Veteran be furnished with a VCAA notice of what evidence would substantiate his claim for entitlement to a TDIU from June 8, 2009.  In response, the RO sent the Veteran the August 2011 correspondence.  While it purported to address how to substantiate a TDIU claim, it essentially only addressed the information and evidence needed to substantiate a higher rating for his service-connected psychiatric disorder.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, the Board notes that before its remand, in the December 2009 correspondence noted above, the RO had sent the Veteran a proper VCAA notice addressed to substantiating a TDIU claim.  Therefore, the Veteran and his representative had actual knowledge of the requirements to establish a TDIU claim.  In addition, as described in more detail below, there is no dispute that a TDIU benefit cannot be granted in this appeal as the Veteran is currently employed full-time.  

Thus, any defect in the post-remand notice provided to the Veteran in this case is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

The duty to assist also has been fulfilled as VA and private medical records have been requested or obtained, and the Veteran has been provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the appellant.  

TDIU - Laws and Regulations

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.17.  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

Factual Background and Analysis

As noted in the Introduction, the Board determined in its July 2011 decision and remand that the Veteran sought entitlement to a TDIU from June 8, 2009, as part and parcel of his higher rating claim for his service-connected anxiety disorder and PTSD with depression.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Veteran is currently service connected for anxiety disorder and posttraumatic stress disorder (PTSD) with associated depression with a 70 percent disability rating; for a left ankle fracture with post-traumatic arthritis and a history of open reduction internal fixation with a 10 percent disability rating; and for tinnitus with a 10 percent disability rating.  His combined disability rating totals 80 percent from June 8, 2009.  

Thus, the requirement that the Veteran have either one service-connected disability rated at 60 percent or higher or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher, has been met in this case.  38 C.F.R. § 4.16(a).  The only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.17.  

In his November 2009 VA Form 9, Substantive Appeal the Veteran stated that he had not been working since August 2009 because of his PTSD and the Army Reserve had given him three months off drilling because of his condition.  

On the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) received in January 2010 the Veteran reported that he had been unemployed since becoming disabled due to PTSD in August 2009.  It was noted that he had worked full-time as a machine operator at a cheese company since October 2000 and that the company was holding his position for him until April 2010.  The Veteran noted that he did not think that he would be able to return to work due to the extreme negative effects which he said the work environment placed on him.  He reported that he had completed two years of college education and had engaged in general education studies from August 2009 to December 2009.  

The Veteran underwent a VA joints examination of his left ankle in June 2009.  He complained of occasional stiffness with prolonged standing, but continued to play sports.  It was also noted that he worked full-time and attended school.  On examination, no tendon abnormality or ankle instability was noted.  Range of motion appeared slightly limited and an X-ray study noted minimal changes of arthritis were possible.  Diagnosis was status post surgery left ankle fracture stable with X-ray changes of post-traumatic arthritis.  No significant effects were noted on the Veteran's occupation as a result of the left ankle disorder.  

The Veteran underwent a VA mental examination in June 2009.  The examiner reported that the Veteran's symptoms had evolved and that he now met all the criteria for a diagnosis of PTSD.  On examination, the Veteran manifested a blunt affect, a depressed mood, immediate memory problems, several symptoms of depression, including loss of interest and anhedonia, social isolation, sporadic appetite, sporadic and quick mood changes from calm to angry, and low energy.  There were no delusions or hallucinations, no obsessive rituals, no violence, and no suicidal or homicidal ideation.  

The examiner noted that the Veteran was very socially isolated and that he had severe temper problems, had lost interest in normal activities, and preferred to be alone as much as he could.  The June 2009 VA examiner felt that the Veteran met the criteria for a 70 percent rating.  This was based on the Veteran's harsh judgment of others for trivial mistakes or even for laughing, his preoccupation with combat experiences, his self-isolation and anger with others, moodiness, difficulty concentrating on classes, and trouble with co-workers and with staying calm on the job.  

VA treatment records dated from June 2009 to June 2010 show that the Veteran's active health problems consisted of his three service-connected disabilities as well as low back pain and spinal stenosis of the lumbar region.  

An October 2009 VA medical record of an individual psychotherapy session noted that the Veteran had a major breakdown at work and had not been back since.  He was trying to attend classes, had started therapy for his PTSD, and was living with his girlfriend.  An episode of amnesia or blackout was also noted when he took sleeping pills and muscle relaxers.  He also said that he had struck his girlfriend during a bad dream.  

VA and private medical records associated with the claims file revealed that VA authorized 12 sessions of private physical therapy for the Veteran's nonservice-connected lumbar spondylosis from December 2009 to February 2010.  

VA medical records dated in January 2010 noted that the Veteran's fiancée had taken over management of his medications after he had overmedicated in anger at the comments of a family member.  He denied any suicidal ideation.  It also was noted that he jumped on a slow moving train and took a ride for one block.  He acknowledged this was risky behavior and said that he was uncertain why he did this.  

VA medical records dated in March 2010 noted that the Veteran had quit his job and was focusing on school; that he admitted to social avoidance; and that he had completed immersion therapy and was stable on medication but wanted to be off medication.  

The Veteran underwent a VA spine examination in August 2010 during which the Veteran stated that although he returned to work in a cheese factory after his discharge from service in April 2008 he was unemployed as of August 2009 for mental health and physical reasons.  

The Veteran underwent a further VA mental examination in August 2010.  An ongoing worsening PTSD was noted that now included symptoms of significant major depressive disorder with symptoms of lethargy, poor self esteem, sadness, cognitive constriction, helplessness, and social avoidance.  It was noted that the Veteran had quit his job secondary to his PTSD symptoms.  It was also noted that he had lots of angry social relationship breakups due to his PTSD, although there was no violence.  A psychosocial history noted that the Veteran had virtually no outside activities or leisure pursuits but was sedentary and unproductive.  

On examination, it was noted that the Veteran had chronic daily PTSD symptoms.  His general appearance reflected a lack of concentration on appearance.  His speech was soft, hesitant and impoverished.  Affect was flat and his mood was described as hopeless and dysphoric.  Daily but vague suicidal ideation was noted as well as minimal productivity and the impression that the Veteran did not understand the outcome of his behavior.  Sleeping problems and nightmares were noted as well as some anxiety or panic attacks in anticipation of going into work.  He had no homicidal thoughts or hallucinations and impulse control was noted as fair.  His memory was described as mildly impaired.  There were no episodes of violence recorded.  Diagnosis was chronic PTSD and moderate major depressive disorder.  

The Veteran underwent a VA audiological examination in August 2011.  He complained that constant ringing seemed to be worse at times as about once a week he had to stop what he was doing and wait for it to die down.  The examiner noted that the Veteran reported occupational noise exposure from machinery at the cheese packaging plant where he had worked for 10 years, but that he always wore hearing protection devices.  On examination, no hearing loss disorder was noted in either the left or right ear, but his service-connected tinnitus was confirmed.  The examiner opined that the Veteran's tinnitus did not render the Veteran unable to secure and maintain substantially gainful employment.  She explained that tinnitus or hearing loss, either alone or combined, do not render a person unemployable as more often than not hearing instruments, assistive devices, and vocational rehabilitation and medical intervention can be deployed.  She observed that the Veteran currently had normal hearing and excellent word recognition ability, but might be a good candidate for a tinnitus device and/or a tinnitus program to reduce the negative influence of his tinnitus symptoms.  Therefore, while his work environment should not have hazardous noise levels she thought his tinnitus disability was not disabling to the point of rendering the Veteran unemployable.  

The Veteran underwent a VA review mental examination in August 2011.  The Veteran stated that since his August 2010 VA mental examination he had a seven-month old son, was not currently in treatment, and had worked full-time at a cheese factory for six months.  While he admitted to experiencing fleeting impulses to do a suicidal act, the examiner did not believe him to be in danger of self-harm of any kind.  Persistent symptoms noted included anxiety, depressed mood, suspiciousness, suicidal ideation, panic attacks more than once a week, difficulty sleeping, irritability, difficulty concentrating, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including at work, hypervigilance, an exaggerated startle response, and an inability to establish and maintain effective relationships.  

The examiner, a VA psychologist, diagnosed PTSD and a major depressive disorder and opined that he believed the Veteran's level of occupational and social impairment was reflected in a 70 percent disability rating.  The VA examiner opined that the Veteran's service-connected anxiety disorder and PTSD with associated depression did not render him unable to secure and maintain substantially gainful employment.  

He explained that the Veteran's current symptoms did not affect his reliability and productivity as the Veteran had not experienced any negative work-related evaluations.  While his ability to concentrate and follow instructions was mildly impaired, the examiner thought this had not been a concern in the Veteran's present position.  The examiner noted that the Veteran had no desire to interact with his co-workers and supervisors and reported that they seemed to avoid any unnecessary contact with him.  One incident of anger on the job was noted as the Veteran reported that he had swept contents off of a desk in frustration.  However, he was not reprimanded for this behavior.  The VA examiner did note, however, that the Veteran's symptoms were of a severe nature and might render him unemployable at some point in the future.  

The Veteran also underwent a VA general examination in August 2011.  The Veteran indicated that he had not worked in 2009 as a machine operator.  However, he now worked full-time at the cheese processing plant on the afternoon-early evening shift and had done so for less than one year.  He complained that his left ankle ached, but the pain did not radiate and was intermittent in nature.  Examination of the left ankle was unchanged from the prior examination in June 2009.  The examiner opined that the Veteran's mild and intermittent pain related to his service-connected left ankle disability had no effect on his usual daily activities or on his occupation and work.  While the Veteran expressed some concerns with playing sports due to his left ankle, the examiner stated that regardless of either heavy or sedentary labor the Veteran had no employment limitations.  He noted that there was some residual stiffness and loss of motion associated with the left ankle, but said this did not preclude gainful employment.  

The August 2011 general examiner also opined that unemployability was less likely as not caused by or the result of any of the Veteran's three service-connected disabilities.  The examiner also noted no limitation from tinnitus as the Veteran was able to hear, understand and follow directions when asked in a normal volume of voice.  This examiner also noted that the Veteran displayed no cognitive limitations, to include memory, and was appropriately dressed and groomed.  

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  Although the Veteran contends that he could not work because of his service-connected anxiety disorder and PTSD with associated depression, the Board finds no objective medical evidence that any of the Veteran's three service-connected disabilities currently render him unemployable.  Indeed, the three August 2011 VA examiners all opined that the Veteran's disabilities did not currently prevent the Veteran from employment.  

While the Veteran has claimed that he was unable to work for some time period in 2009 due to his service-connected psychiatric disorder, the preponderance of the evidence does not show that his short-term resignation or leave of absence from work was permanent and that he was unable to follow substantially gainful employment at the cheese factory due to any of his service-connected disabilities.  Rather, the most recent evidence of record shows that the Veteran returned to his full-time job as a machine operator at the cheese factory in approximately April 2010 and has been employed there ever since.  Given this, the preponderance of the evidence simply does not show that the Veteran was unable to secure and follow substantially gainful employment since June 8, 2009.  

The Board acknowledges that the Veteran undoubtedly has some limitations due to his service-connected disabilities.  However, these factors have been contemplated by the disability ratings assigned for these disabilities.    The fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In recognition of the severity of his service-connected disabilities, the Veteran is currently rated as 80 percent disabled.  However, in this case, there is no reason for the Board to conclude that the Veteran's service-connected disabilities alone produce unemployability.  

Based on the evidence discussed above, the record does not demonstrate that the Veteran's service-connected disabilities actually preclude him from engaging in substantially gainful employment and that he is totally disabled due to his service-connected disabilities.  The Board has considered the Veteran's own statements that he was unable to work for a period of time due to his service-connected mental disorder.  However, the evidence overall does not support the Veteran's contentions.  There is no medical opinion of record to support the Veteran's assertions; indeed, as was explained in detail by the evidence of record, including the medical examinations and opinions described above, the Veteran returned to work within several months and continues to work today.  The Veteran was apparently out of work for only a short time.  The fact that the Veteran was able to obtain gainful employment without significant delay is in line with the medical evidence finding that his service connected disabilities did not preclude obtaining substantially gainful employment.  While the Veteran contends that he was unable to work due solely to his service-connected disabilities, the evidence of record states otherwise.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  The benefit sought on appeal is denied.  


ORDER

Entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU), from June 8, 2009, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


